DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed subject matter of “ the gap between the heater and the coil is sufficiently large to avoid corrosive electric currents passing between the coil and the heater” renders the scope of the claim indefinite since it is not clear what range or what value of the gap is sufficiently large.  
Claim 13 is further rejected as can be best understood by the examiner in which as long as the coil and the heater does are not in direct contact with the other, any gap will minimize or avoid corrosive electric currents passing between the coil and the heater.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7,9,10,11,12,13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lannes (US 5,660,165) .  Regarding claim 1, Lannes discloses (figure 4) a heat exchanger comprising a tank (54) for containing a heat transfer fluid; a heater (68) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (70) for transporting a process fluid to be heated, the coil being wound around the heater with a gap between the coil and the heater (see figure 7 and column 5, lines 45-52); and the coil extending between an inlet and outlet (62,64) for respectively receiving process fluid and delivery heated process fluid. Regarding claim 2, Lannes discloses (figure 4) that the tank (54) is cylindrical and has a first end (56) at least partly supporting the heater and a second end (58), opposed to the first end, at least partly supporting the coil. Regarding claim 3,Lannes discloses (figure 4) that the coil (70) extends through the second end at two locations (62,65).  Regarding claim 4, Lannes further discloses Regarding claim 7, Lannes discloses that the heater comprises a firetube burner (directing firing burner 52,68) . Regarding claim 9, the heat exchanger further comprising a sensor (57) on the coil. Regarding claims 10 and 15, the sensor comprises a temperature sensor (57) at one of the inlet of the coil and the outlet of the coil for measuring the temperature of the fluid as it flows through the coil.  Regarding claim 11, a structure (56 or 75) supporting at least one of the enclosure, heater and coil.. Regarding claim 12, Lannes further discloses (figure 4) a method of heating a process fluid comprising the steps of filling a tank (54) with a heat transfer fluid; heating the heat transfer fluid with a heater (52,68) located at least partly within the tank (54); winding a coil (70) around the heater with a gap between the heater and the coil (see figure 7 and column 5, lines 45-52); receiving a process fluid to be heated through an inlet extending from the coil (70); heating the process fluid as it passes through the coil (the heater 68 heats both the fluids inside the tank and the fluid flowing through the coil 70, as the heater acts as a supplemental heater); and delivering the heated process fluid through an outlet extending from the coil. (the heated fluid in the coil continue to circulate as the heater 68 acts only as a supplemental, column 9, lines 15-23).  Regarding claim 13, Lannes discloses (see figure 7 and column 5, lines 45-52) that the gap between the heater and the coil is sufficient large to avoid corrosive electric currents passing between the coil and the heater. (the inner diameter of the coil is larger than the outside diameter of the fluid tube 68, which form a gap between them, which is capable of preventing any electrical conduction between the coil and the fluid tube)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,7,11 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkala et al. (US 6,202,935) in view of Lannes (US 5,485,879).  Akkala discloses (figures 1,4,5 and 9) a heat exchanger and a method comprising a tank (78) for containing a heat transfer fluid (hydronic heating water, column 3, lines 46-47); a heater (114,121) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (220) for transporting a process fluid to be heated, and the coil extending between an inlet and outlet (222,226) for respectively receiving process fluid and delivery heated process fluid.  Regarding claims 1,12 and 13,  Akkala substantially discloses all of applicant’s claimed invention as discussed above except for the .   
Regarding claims 2 and 3, Akkala substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the tank has a second end opposed to the first end, at least partly supporting the coil, which extends through the second ends at two locations.  Lannes discloses (figure 4) a heat exchanger that has the coil extend through the top end at two locations so that the coil can be supported by the top plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’ teaching in Akkala’s device for a purpose of supporting the coil by the top plate. 
 Regarding claim 4, Akkala further discloses the tank contains heat transfer fluid (column 3, lines 46-47). 
 Regarding claim 6, Akkala further discloses an expansion chamber (202) connected to the tank for receiving receiving expanded heat transfer fluid. 
  Regarding claim 7,  Akklaa further (figure 5) discloses that the heater comprises a firetube burner (121,114) .  
Regarding claim 11, Akkala discloses a structure (230 or 30) supporting at least one of the enclosure, heater and coil.
Regarding claim 14, Akkala further discloses the step of directing overflowing heat transfer fluid into the expansion chamber (202). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akkala and Lannes (US 5,485,879) as applied to claim 7 above, and further in view of Adams et al. (US 4,981,112).  Akkala substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the firetube burner comprises a multi-pass firetube.  Adams discloses (figure 1) a heat exchanger that has a firetube burner comprises a multi-pass firetube (31,43,51) for a purpose of increasing the heat transmitting area of the firetube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Adams’ teaching in the combination device of Akkala and Lannes for a purpose of increasing the heat transmitting area of the firetube.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lannes (US 5,660,165) in view of Adams et al. (US 4,981,112).  Lannes substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the firetube burner comprises a multi-pass firetube.  Adams discloses (figure 1) a heat exchanger that has a firetube burner comprises a multi-pass firetube (31,43,51) for a purpose of increasing the heat transmitting area of the firetube.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Adams’ teaching in Lannes’s device for a purpose of increasing the heat transmitting area of the firetube. 

Claims 1-4,7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pope (US 6,173,681B1) in view of Lannes (US 5,485,879).  Pope discloses (figure 1) a heat exchanger and a method comprising a tank (12) for containing a heat transfer fluid ; a heater (16,40) at least partly within the tank, the heater being arranged within the tank to be in contact with the heat transfer fluid when heat transfer fluid is in the tank; a coil (18) for transporting a process fluid to be heated, and the coil extending between an inlet and outlet (22,24) for respectively receiving process fluid and delivery heated process fluid.  Regarding claims 1,12 and 13,  Pope substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a gap is between the coil and the heater to avoid corrosive electric currents passing between the coil and the heater. Lannes discloses (figures 5-6 and column 5, lines 43-50) a heat exchanger that has an inner diameter of the coil (12.5 inches) is larger than the outer diameter (5 inches) of the flue tube (68), which yield a gap between the coil and the flue tube which is capable of preventing any electrical conduction between the coil and the fluid tube, for a purpose of easily fitting the flue tube within the coil.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’s teaching in Pope’s device for a purpose of easily fitting the flue tube within the coil.   
Regarding claim 4, Pope further discloses the tank contains heat transfer fluid (column 2, line 58). 
  Regarding claims 7-8,  Pope further (figures 1 and 3) discloses that the heater comprises a multi-pass firetube.  (there are at least three flue pipes shown  conduct the flue up, (each pipe can conduct one pass).
Regarding claim 9, Pope further discloses (figure 1a, and column 2, line 32) a sensor (28) on the coil. 
Regarding claims 10 and 15, Pope discloses (figure 1A and column 2, line 32) that the sensor (28) comprises a temperature sensor (28) at one of the inlet of the coil and the outlet of the coil for measuring temperature of the fluid as it flows through the coil.  
Regarding claim 11, Pope discloses (figure 1) that the enclosure (12) has at least three legs to support the enclosure (12).
      Regarding claims 2 and 3, Pope discloses (figure 1A) a heat exchanger that has the coil (18) extend through the top end at two locations (see figure 1A, that the coil (18) extend through the top end at two location so that the top end at least partly supporting the coil.  However, Pope is not silent about a first end at least partly supporting the heater. Lannes discloses (figure 4) that the heater (52,68) is supported at the bottom plate (56) of the tank for a purpose of providing a support for the heater in the tank.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lannes’s teaching in Pope’s device for a purpose of providing a support for the heater in the tank. 

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Akkala et al. (US 6,202,935) in view of Lannes (US 5,485,879)  as applied to claim 4 above, and further in view of Garrabrant (US 2010/0281899A1).  Akkala and Lannes’s 879 substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that a hydronic fluid for space heating comprises glycol.   Garrabrant discloses (paragraph 37 and 2b) a gas fired heat pump water heater that has a hydronic water being a mixture of water and glycol for a purpose of allowing the heating system to be used in  a colder environment since glycol has a lower freezing point than water. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Garrabrant’s teaching in the combination device of Akkala and Lannes for a purpose of allowing the heating system to be used in a colder environment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wigdahl (US 4,505,254) discloses a water heater for diver and for other uses.
Tam (US 5,228,413) discloses a multiple boiler.
Ripka (US 5,076,494) discloses an integrated hot water supply and spacing heating system with glycol fluid.
Bernstein et al. (US 4,426,037) discloses a boiler for heating system.
Ruggieri et al. (US 2007/0119175A1) discloses a power generation method and system.

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763